Case 8:19-cv-00264-JVS-ADS Document 14-1 Filed 05/10/19 Page 1 of 6 Page ID #:245




                               EXHIBIT A
                                    17CV317775
Case 8:19-cv-00264-JVS-ADS Document 14-1 Filed 05/10/19 Page 2 of 6 Page ID #:246



                                                       Electronically Filed
                                                       by Superior Court of CA,
                                                       County of Santa Clara,
                                                       on 8/7/2018 8:38 AM
                                                       Reviewed By: R. Walker
                                                       Case #17CV317775
                                                       Envelope: 1805945
Case 8:19-cv-00264-JVS-ADS Document 14-1 Filed 05/10/19 Page 3 of 6 Page ID #:247
Case 8:19-cv-00264-JVS-ADS Document 14-1 Filed 05/10/19 Page 4 of 6 Page ID #:248
Case 8:19-cv-00264-JVS-ADS Document 14-1 Filed 05/10/19 Page 5 of 6 Page ID #:249
Case 8:19-cv-00264-JVS-ADS Document 14-1 Filed 05/10/19 Page 6 of 6 Page ID #:250
